DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states the limitation “coordinate of identification element and text corresponding to the coordinate.”  It is unclear what is meant by this limitation, nor is it clear why it is in quotes.
Claims 5 and 6 also refer to a coordinate, but it is unclear if it is meant to be singular or plural, and whether it refers to the limitation in claim 4, which cannot be understood.
Claim 10 recites the limitation "the information on the laundry".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200002874 by Kessler et al. in view of U.S. Patent Application Publication 20200193112 by Pang et al.
As to claim 1, Kessler teaches an electronic device comprising a camera (para. 19); and a processor configured to input an image acquired by photographing a detergent container (para. 97); and guide an amount of detergent dispensed based on washing information corresponding to the detergent information (paras. 45, 97).
Kessler teaches that detergent information may be acquired by, for example, querying a database (see paras. 31, 51); it does not teach acquiring detergent information from a neural network trained using images of a plurality of detergent containers.  However, one of ordinary skill in the art would have recognized as obvious to employ a trained neural network to identify detergent information corresponding to a photographed detergent container.

One of ordinary skill in the art would have been motivated to use a trained neural network to identify detergent containers in order to identify the detergent therein when methods taught by Kessler may be inadequate, such as when a bar code identifier is missing or incorrect, or when the product is previously unknown.  Pang teaches clear advantages of using a learning and training neural network to identify objects over a static database that may not have information of previously identified physical features.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Kessler teaches identifying a position of a region of interest, such as a label (para. 111) from an image and identifying text (characters) within the region of interest (para. 97), and acquiring detergent information based on information corresponding to the text (para. 97).  It would have been obvious to employ these methods of Kessler using the trained model of Pang as discussed above.

As to claim 4, Pang teaches that the trained model is generated by training the neural network using a plurality of images of objects (para. 37) using regions of identification elements and text within images (para. 35).
As to claim 5, Pang teaches that text may indicate an information element within an image of an object (para. 35).  Kessler also teaches that text may indicate an information element (paras. 96, 97, 112).
As to claim 6, one of ordinary skill in the art would have recognized as obvious that the text information taught by Kessler and Pang would at least include a word.
As to claim 7, Pang teaches that the plurality of images input into the trained neural network are different in at least a type, angle, brightness, distance, or blur in order to develop a more robust trained network (para. 47).
As to claim 8, Kessler teaches acquiring washing information corresponding to detergent information by searching a database, the washing information including an amount of detergent dispensed (para. 97).
As to claim 11, Kessler teaches the use of a database, but does not explicitly teach a processor configuration to account for when detergent information is absent from the database.  Pang is silent as to initial training of its neural network, but does teach that information for training may be sources from trusted sources (para. 82).  Despite the absence of explicit teachings, one of ordinary skill in the art would have 
As to claim 12, Pang teaches that the trained model is generated by training the neural network using images and labeled information (paras. 35-37).
As to claim 13, Kessler teaches a memory to store data, and the processor is configured to store acquired information in the memory (paras. 114-119), and guiding an amount of detergent dispensed based on the stored information (paras. 45, 97) when the device is turned on after turned off (the device will necessarily have been turned on after an off state; also, Kessler teaches the use of non-volatile memory).
As to claim 14, one of ordinary skill in the art would have understood that second detergent information from a second detergent container input into the trained model would be stored in the memory and the device would guide an amount of detergent using the second detergent information; such operation would be required upon use of a different detergent than one previously used (otherwise, the device would be unable to use different detergents).
As to claim 15, Kessler teaches a method comprising photographing a detergent container and acquiring detergent information corresponding to the container as the image is input (para. 97), and guiding an amount of detergent dispensed based on washing information corresponding to the detergent information (paras. 45, 97).
Kessler teaches that detergent information may be acquired by, for example, querying a database (see paras. 31, 51); it does not teach training a neural network 
Kessler teaches that the container can be identified using an imprint or a bar code (para. 82), but Pang recognizes that bar codes may be improper (abstract) or the product may not by already known and identified (para. 3).  Pang teaches that images of the object may be processed in conjunction with a neural network to identify the object based on its physical characteristics (para. 35), determine a confidence level (para. 38), and train the neural network to identify objects in subsequent images (para. 37).  Additionally, Pang teaches that its method can learn and adapt to changes in physical features of objects, such as when the features change over time or seasonally (para. 21).  
One of ordinary skill in the art would have been motivated to use a trained neural network to identify detergent containers in order to identify the detergent therein when methods taught by Kessler may be inadequate, such as when a bar code identifier is missing or incorrect, or when the product is previously unknown.  Pang teaches clear advantages of using a learning and training neural network to identify objects over a static database that may not have information of previously identified physical features.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200002874 by Kessler et al. in view of U.S. Patent Application Publication 20200193112 by Pang et al. as applied to claim 8 above, and further in view of U.S. Patent Application Publication 20140277751 by Fulmer et al.
As to claim 9, Kessler teaches an input unit, a sound output interface, and a display (para. 121).  While Kessler teaches that its processor is configured to output information on the amount of detergent to dispense using the washing information (para. 97) and the volume of water used for cleaning (para. 44), it does not teach receiving an input from a user indicating a laundry amount and outputting the amount of detergent using the laundry amount.  However, one of ordinary skill in the art would have recognized as obvious to receive an input from a user indicating a laundry amount.  Fulmer teaches receiving a laundry amount by user input to determine the amount of detergent to supply in order to supply an amount of detergent based on the laundry amount (para. 183).  One of ordinary skill in the art would have recognized as obvious to provide a user input indicating an amount of laundry so that a proper amount of detergent can be supplied, as taught by Fulmer.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, Kessler teaches that its device is a washing machine and determining an amount of detergent to dispense using washing information (para. 97), but it does not explicitly teach a weight sensor, automatic detergent dispensing unit, acquiring a laundry amount from the weight sensor, and automatically dispense the detergent based on the laundry amount.  However, Fulmer teaches a weight sensor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711